DIETRICH, Circuit Judge
(concurring in result).
I think that the Uniform Partnership Law irreconcilably conflicts with the Compiled Statutes of Alaska. Each is complete in itself, and exclusive respecting the management or administration of partnership property upon the death of one of the partners. If, therefore, the Uniform Partnership Act is valid, it necessarily operates to repeal the Compiled Statutes pro tanto. While, under principle of United States v. Wigger, 235 U.S. 276, 35 S.Ct. 43, 59 L.Ed. 226, the question is not free from doubt, I ac*454cept Judge WILBUR’S view that the Partnership Act is valid, and ,hence concur in affirming the judgment.
LOUDERBACK, District Judge, joins in this opinion.